    Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 1 of 17. PageID #: 491882



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION
OPIATE LITIGATION                                       MDL No. 2804

                                                        Case No. 17-MD-2804
This document relates to:
                                                        Judge Dan Aaron Polster
ALL CASES


     DEFENDANTS’ MEMORANDUM IN OPPOSITION TO THE PEC’s AMENDED
     MOTION FOR ENTRY OF ORDER ESTABLISHING COMMON BENEFIT FUND

         Defendants respectfully submit this Memorandum in Opposition to Plaintiffs’ Amended

Motion for Entry of Order Establishing Common Benefit Fund (Dkt. No. 3112).1

                                            INTRODUCTION

         The “common benefit” proposal is a transparent effort by a handful of lawyers to grab

settlement funds that are not before this Court. The proposal does not allocate fees among

plaintiffs, as a common benefit fund is meant to do, but instead seeks to impose an impermissible

obligation on Defendants. Indeed, the PEC’s proposal would divert billions of settlement dollars

that should be used to address the opioid crisis. Entry of the Proposed Order would favor the

plaintiffs’ lawyers over the parties (including their own clients). And it would seriously

jeopardize the global settlement that this Court has said it wants.

1
          This Memorandum is submitted by the following Defendants: AmerisourceBergen Corporation;
AmerisourceBergen Drug Corporation; Cardinal Health, Inc.; Cardinal Health 110, LLC; McKesson Corporation;
Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen
Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Anda, Inc.; Actavis
Elizabeth LLC; Actavis Laboratories FL, Inc., and f/k/a Watson Laboratories, Inc.-Florida; Actavis Laboratories
UT, Inc. f/k/a Watson Laboratories, Inc.-Salt Lake City; Actavis LLC; Actavis Mid Atlantic LLC; Actavis Pharma,
Inc. f/k/a Watson Pharma, Inc.; Actavis South Atlantic LLC; Actavis Totowa LLC; Actavis Kadian LLC; Cephalon,
Inc.; Discount Drug Mart, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals Inc.; Par Pharmaceutical, Inc.;
Par Pharmaceutical Companies, Inc.; H. D. Smith, LLC, f/k/a H. D. Smith Wholesale Drug Co.; Henry Schein, Inc.;
Henry Schein Medical Systems, Inc.; Mallinckrodt LLC; Mallinckrodt plc; Noramco, Inc.; Prescription Supply Inc.;
SpecGx LLC; Teva Pharmaceuticals USA, Inc.; Warner Chilcott Company, LLC; and Watson Laboratories, Inc.
 Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 2 of 17. PageID #: 491883



        The Plaintiffs’ Executive Committee (“PEC”) demands that Defendants (not plaintiffs)

guarantee a fee payment of 7%. The scope of that demand is staggering: a 7% slice of a global

settlement (including the value of non-monetary relief, such as treatment drugs) would give the

PEC more money than any city or county in the country, and more than many States. For

example, a 7% share of the settlement framework announced in October 2019 would exceed $3.3

billion. And that would be just the beginning: the PEC will attempt to recover additional fees

under contingency agreements, to say nothing of the amounts that other plaintiffs’ counsel will

demand.

        The PEC seeks to grab a piece of every opioid-related resolution across the country,

including settlements with the State Attorneys General and of the many other actions brought in

state court. But there is simply no legal or equitable basis for the relief the PEC seeks. This

Court has no jurisdiction over settlements outside of the MDL. Moreover, the doctrines of

comity and federalism forbid it from prescribing fee allocations in state-court cases. Even if

those threshold bars did not apply, the sheer size of the PEC’s demand is contrary to settled law.

        This Court has stated that it is not interested in simply “moving money around.” Dkt.

No. 58 at 9. Defendants agree. The motion should be denied.

                                            ARGUMENT

I.      The Court Lacks Jurisdiction to Enter the Proposed Order.

        The PEC seeks to impose a 7% common benefit fee on any “settlement” or judgment that

resolves opioid-related claims: (i) asserted by any plaintiff in the MDL (including thousands of

local government entities); (ii) held by “any or all potential members” of the “negotiation class”

(i.e., virtually every city, county, or other political subdivision in the United States); or (iii) “for

the benefit of” any MDL plaintiff. Proposed Order ¶ 2(c). That covers the resolution of virtually

any opioid-related claim, filed or unfiled, regardless of whether a settlement is, in the first


                                                    2
 Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 3 of 17. PageID #: 491884



instance, with a State or other party outside the MDL. Id. Indeed, by exempting only a State’s

recovery of its “own damages claims,” the PEC would impose fees on any recovery obtained by

a State for alleged harm to the public and/or to any of that State’s political subdivisions. Id.

(emphasis added).

       This Court has no power to grant such sweeping relief. It cannot impose fees on

resolutions outside of the MDL because, as discussed below, it has no jurisdiction over non-

MDL claims. The PEC cannot manufacture jurisdiction by invoking the purported “negotiation

class” or by directing its motion to Defendants (as parties to the MDL), rather than to non-MDL

claimants. And there is no precedent for the PEC’s illegal demand that Defendants “self-fund”

the assessment if settling plaintiffs refuse to part with 7% of their recoveries. Id.

       A.      The Court Lacks Jurisdiction Over Resolutions Outside of the MDL.

       The PEC cannot use this Court to extract fees from settlements or judgments outside the

MDL, including any settlements with the State Attorneys General. An MDL court’s managerial

authority under 28 U.S.C. § 1407 is not a jurisdictional grant. The “authority for consolidating

cases” into an MDL is “merely procedural,” and it “does not expand the jurisdiction of the

district court to which the cases are transferred” to encompass “cases not before it.” In re

Genetically Modified Rice Litig., 764 F.3d 864, 873-74 (8th Cir. 2014); accord In re Showa

Denko K.K. L-Tryptophan Prods. Liab. Litig.-II, 953 F.2d 162, 165-66 (4th Cir. 1992) (“[A]

transferee court’s jurisdiction in multi-district litigation is limited to cases and controversies

between persons who are properly parties to the cases transferred[.]”).

       The Court thus has no authority to impose common-benefit assessments for claims not

pending in the MDL. Every court that has addressed the question has concluded the same. For

example, the Fourth Circuit held that an order “compel[ling] contributions from plaintiffs in state

or federal litigation who are not before the [MDL] court” had an “impermissible reach” and was


                                                   3
    Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 4 of 17. PageID #: 491885



“improperly broad.” Showa Denko, 953 F.2d at 166. The “district court simply has no power to

extend the obligations of its [common benefit fee] order” to “[c]laimants who have not sued and

plaintiffs in state and untransferred federal cases [who] have not voluntarily entered the [MDL]

litigation.” Id.

         Similarly, the Eighth Circuit affirmed an MDL court’s finding that “it did not have

jurisdiction to order holdbacks from state-court plaintiffs’ recoveries” because “the district court

does not have the power to order parties in cases not before it to contribute to the Fund.”

Genetically Modified Rice, 764 F.3d at 873-74; see also Slamon v. Carrizo (Marcellus) LLC, No.

3:16-CV-02187, 2019 WL 3987770 at *17 (M.D. Pa. Aug. 22, 2019) (rejecting common benefit

proposal for lack of jurisdiction over out-of-court settling parties). That is so even where “all

[the] plaintiffs . . . benefited substantially from the work of Lead Counsel.” Genetically

Modified Rice, 764 F.3d at 866 (emphasis in original); cf. In re Avandia Mktg., Sales Practices &

Prods. Liab. Litig., 617 F. App’x 136, 141 (3d Cir. 2015) (“[H]ad the District Court simply

ordered the firm, as total strangers to the litigation, to contribute to the common benefit fund

from the settlement of its clients’ state-court cases, it would have exceeded its jurisdiction.”);

Hartland v. Alaska Airlines, 544 F.2d 992, 1001 (9th Cir. 1976) (MDL court lacked jurisdiction

to require lawyers for nonparty claimant to pay into discovery fund).2

         Courts in this district (including this Court) have recognized as much in other MDLs.

When authorizing common benefit fees, courts have limited their rulings to the cases and

resolutions at bar. See In re Gadolinium Based Contrast Agents Prods. Liab. Litig., No. 1:08 GD

50000, 2009 WL 10703918, at *1 (N.D. Ohio Feb. 20, 2009) (Polster, J.) (“This Order applies to


2
         In In re Air Crash Disaster at Florida Everglades, cited by the PEC (Am. Mot. at 2 n.2, 3, 4), the Fifth
Circuit “d[id] not specifically consider the authority of the district court to assess a fee in cases not formally before
it.” 549 F.2d 1006, 1010 n.5 (5th Cir. 1977).



                                                            4
 Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 5 of 17. PageID #: 491886



all cases now pending, or later filed in, transferred to, or removed to, this Court and treated as

part of the coordinated proceeding known as [the MDL].”); In re DePuy Orthopaedics, Inc., ASR

Hip Implant Prods. Liab. Litig, No 1:10-md-2197, Dkt. No. 329 at 2 (N.D. Ohio Dec. 21, 2011)

(Katz, J.) (same, and further excluding remanded cases); see also In re Oral Sodium Phosphate

Solution-Based Prods. Liab., No. 1:09-SP-80000, 2010 WL 5058454, at *2 (N.D. Ohio Dec. 6,

2010) (Polster, J.) (assessing fees among parties to settlement agreement that authorized

“common benefit fees and expenses”); In re Heparin Prods. Liab. Litig., No. 1:08-hc-60000,

Dkt. No. 45 at 2 (N.D. Ohio Nov. 6, 2008) (Carr, C.J.) (common benefit order not applicable to

litigants in state court unless adopted by state court judge).

       B.      The PEC Cannot Manufacture Jurisdiction Over Non-MDL Claims.

               1.      The “Negotiation Class” Is Not a Basis for Imposing Fees on Non-
                       MDL Resolutions.

       The Court’s certification of a “negotiation class” is not an independent jurisdictional

basis to impose common benefit fees. The motion would impose a common benefit assessment

on any settlement releasing the claim of “any or all potential members of the Negotiation

Class”—regardless of whether that potential “class” member has filed a case, the court in which

its opioid-related claims may be pending, or the structure of the settlement at issue. Proposed

Order ¶ 2(c). But this Court lacks jurisdiction over settlement of any claims outside the MDL.

Invoking the “negotiation class” makes no difference.

       The “negotiation class” is an untested settlement approval vehicle that many of the

Defendants (and others) are currently challenging on appeal. It is clear, however, that the

Court’s certification order did not contemplate the class being used to assess fees on settlements

outside of the MDL. Indeed, this Court expressly forbade class counsel (including members of

the PEC) from attempting to use the class “against [a subdivision’s] State government should



                                                  5
 Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 6 of 17. PageID #: 491887



allocation disputes arise during or following State settlements.” Order Certifying Negotiation

Class and Approving Notice (“Certification Order”), Dkt. No. 2591 ¶ 15. Without question,

earmarking 7% of a State settlement as a “common benefit assessment” would lead to such

“allocation disputes.” Id.; see also Mem. Op. Certifying Negotiation Class (“Certification Op.”),

Dkt. No. 2590, at 3-4 (negotiation class “does not interfere with the States settling their own

cases any way they want”); Class Action Notice and Frequently Asked Questions (the “Class

Notice”), IN RE: NATIONAL PRESCRIPTION OPIATES LITIGATION, Sep. 11, 2019, at 10 (“If a

Defendant reaches a settlement directly with a State, nothing about this Negotiation Class

process would affect the distribution of those settlement funds between the State and its own

cities or counties.”), https://www.opioidsnegotiationclass.info/Content/Documents/Notice

%20and%20FAQ.pdf.

       Moreover, nothing in the certification order authorizes the imposition of “common

benefit” fees preemptively on non-MDL settlements that were not even negotiated by class

counsel. See Certification Order ¶ 18 (contemplating “fees for MDL common benefit work” if

“[1] any settlement is reached [2] under this process, [3] supported by the Class, and

[4] approved by the Court”) (emphasis added); see also Class Notice at 7 (“[T]he Class will

operate if, and only if, one or more of the Defendants wishes to negotiate with the Class as a

whole through the Negotiation Class mechanism.”).

       In addition, even for traditional classes, certification affords only limited jurisdiction over

absent class members (here, political subdivisions that are not parties to the MDL). See Phillips

Petroleum Co. v. Shutts, 472 U.S. 797, 812-13 (1985) (jurisdiction over absent class members is

predicated on notice and opportunity to opt out); see also Rubenstein, 3 Newberg on Class

Actions § 9:26 (5th ed.) (explaining that “failure to opt out” of a class may be “a sufficient




                                                  6
 Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 7 of 17. PageID #: 491888



condition for the exercise of in personam jurisdiction,” but is not “consent to jurisdiction for all

purposes”). Mindful of these rules, this Court emphasized that it was “critical” to its decision to

certify the “negotiation class” that absent “class members’ rights are protected”:

              First, “all fees and costs” assessed on absent members “must be adjudicated
               according to the procedures set forth in Rule 23(h),” pursuant to which the Court
               will “carefully scrutinize each fee request, as well as the total amount of fees paid
               from the class’s recovery to . . . the MDL leadership . . . to ensure that the Class
               is not unduly taxed.” Certification Op. at 3, 36 (emphases added).

              Second, in its order certifying the class, the Court stated that “no attorney’s fees
               of any kind will be distributed from the class’s recovery or any other source
               except according to the procedures set forth in Rule 23(h),” and that “[t]his
               includes . . . fees for MDL common benefit work.” Certification Order ¶ 18.

       “Rule 23(h), by its own terms, does not purport to be a source of fee authority” and so

cannot be used as “a basis for authority to enact a common benefit fee.” 5 Newberg § 15:114.

Nor can Rule 23 provide an independent basis for subject matter jurisdiction, as it is “axiomatic

that the Federal Rules of Civil Procedure do not create or withdraw federal jurisdiction.” Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 370 (1978); see also Amchem Prods., Inc. v.

Windsor, 521 U.S. 591, 613 (1997) (“Rule 23’s requirements must be interpreted in keeping with

Article III constraints.”); Clay v. United States, 199 F.3d 876, 880 (6th Cir. 1999) (“Fed. R. Civ.

P. 82 tightly circumscribes application of the Federal Rules of Civil Procedure, mandating that

they ‘not be construed to extend or limit the jurisdiction of the United States district courts.’”);

Dunn v. Dart, 2010 WL 11619246 at *2 (E.D.N.C. 2010) (Rule 23(h) did not provide

jurisdiction over state-law claims arising from an alleged fee agreement because the “Rules of

Civil Procedure do not provide an independent basis for jurisdiction”). And due process forbids

the PEC from extracting fees from “class” members on some other basis after securing their

participation with a promise that fees and costs would be assessed only under Rule 23(h).




                                                  7
 Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 8 of 17. PageID #: 491889



       On February 11, a member of the PEC posted the Proposed Order on the class website.

But that “notice” does not invoke Rule 23(h) or otherwise establish jurisdiction over non-MDL

claimants. In any event, the “normal practice [under Rule 23] is that class counsel files a motion

for the award of attorney’s fees in conjunction with moving for final approval of a proposed class

settlement.” 5 Newberg § 15:10. There is no proposed class settlement here, so any Rule 23(h)

motion would be premature at best.

               2.      Jurisdiction Over a Party Is Not a Basis for Imposing Common
                       Benefit Fees on a Non-MDL Resolution.

       Nor can the PEC circumvent the fatal jurisdictional defects by purporting to assess fees

against Defendants in the MDL, rather than against non-MDL claimants or their counsel. The

law is clear: to assess fees on a settlement or judgment, a court must have jurisdiction over the

entire resolved claim—not just a party to it.

       In Genetically Modified Rice, MDL plaintiffs “argue[d] that [common benefit]

assessments need not be levied on the state-court plaintiffs themselves, but rather may be

withheld by [defendant] (a party before the district court) or paid by the plaintiffs’ counsel (some

of whom represent clients in the MDL),” since the MDL court had “jurisdiction over [defendant]

and MDL attorneys.” 764 F.3d at 874. The Eighth Circuit rejected that argument: the district

court could not “order withholding from [MDL parties’] ‘related’ state-court cases,” because

those “state-court cases, related or not, are not before the district court.” Id. That state-court

plaintiffs “benefited from the MDL leadership group’s work” was irrelevant, because “equity is

insufficient to overcome limitations on federal jurisdiction.” Id.

       The Sixth Circuit’s “common benefit” precedent leads to the same result. In Toth, the

Sixth Circuit considered the district court’s award of attorneys’ fees to plaintiff and against

defendant UAW based on a common benefit theory—specifically, that plaintiff had secured a



                                                  8
 Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 9 of 17. PageID #: 491890



settlement against another defendant (Ford) that inured to the benefit of UAW, and that UAW

thus owed a tax (or “common benefit” fee) to plaintiff. Toth v. United Auto. Aerospace & Agr.

Implement Workers of Am. UAW, 743 F.2d 398 (6th Cir. 1984). On appeal, UAW emphasized

that since it was not a party to the claims settled between plaintiff and Ford, it could not be

required to pay any related fees. The Sixth Circuit agreed: “Regardless of whether or not the

court had personal jurisdiction over the union,” any “recovery (including an attorneys’ fees

award)” must “be grounded in subject-matter jurisdiction over an Article III case or controversy

between [plaintiff] and the source of that recovery.” Id. at 405 (emphases in original). Because

the district court did not have jurisdiction over the “target of that award [i.e., UAW] by virtue of

its jurisdiction over the subject matter of the claim on which the award is based [i.e., plaintiff’s

claim against Ford],” it could not assess the fee against UAW. Id. at 406 (emphases in original).

       The same reasoning applies here: this Court does not have jurisdiction over claims that

are not in the MDL. It therefore cannot impose any fee on settlements resolving those claims.

       C.      The Common Benefit Doctrine Cannot Be Used to Force Defendants to Pay
               Plaintiffs’ Fees.

       When applicable at all, the common benefit doctrine promotes equity among plaintiffs

(and their counsel). In appropriate cases, it allows a plaintiffs’ lawyer to seek “proportional

contribution from those who accept the benefit of his efforts.” Trustees v. Greenough, 105 U.S.

527, 532-33 (1881). The basic rationale is that “persons who obtain the benefit of a lawsuit

without contributing to its costs are unjustly enriched at the successful litigant’s expense.” Geier

v. Sundquist, 372 F.3d 784, 790 (6th Cir. 2004) (quoting Boeing Co. v. Van Gemert, 444 U.S.

472, 478 (1980)). Thus, where appropriate, plaintiffs’ lawyers who benefit from the work of

others “are effectively taxed a portion of their attorney’s fees.” 5 Newberg § 15:24.




                                                  9
Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 10 of 17. PageID #: 491891



       A defendant “itself cannot be obliged to pay fees awarded to the [plaintiffs’] lawyers.”

Boeing, 444 U.S. at 482. Therefore, a common benefit fund “is only permissible where the costs

will be spread across the plaintiff class and not shifted as an added penalty to the defendants.”

Schell v. OXY USA Inc., 814 F.3d 1107, 1126 (10th Cir. 2016) (emphasis added); accord Gaffney

v. Riverboat Servs. of Ind., Inc., 451 F.3d 424, 467 (7th Cir. 2006) (“The common-benefit

exception is inapplicable” where plaintiffs seek “to shift their fees to the defendants”); In re

Sulzer Hip Prosthesis & Knee Prosthesis Liab. Litig., 268 F. Supp. 2d 907, 921 n.22 (N.D. Ohio

2003) (common benefit fees “are not assessed against the [defendant] (fee shifting), but rather

are taken from the fund or damage recovery (fee spreading)”) (quotation marks omitted).

       The Proposed Order flouts these rules by purporting to impose new obligations on

Defendants. Under the current proposal, Defendants—not plaintiffs or their attorneys—are

“directed” to “withhold” 7% of any opioid-related settlement or judgment or, barring that, to

“self-fund an additional equivalent amount.” Proposed Order ¶ 2(c) (emphasis added). The PEC

would also require Defendants to withhold additional money, or pay new money into the fund,

equal to 7% of the “value of non-cash products or services provided by a Defendant” (e.g.,

treatment drugs). Id. ¶ 2(d)(3). None of the cases cited by the PEC involves any “self-funding”

by defendants, much less based on the value of non-cash settlement consideration. See Geier,

372 F.3d at 790 (rejecting common benefit assessment and refusing to assign dollar value to

“remedial measures”). The PEC’s proposal should be rejected for that reason alone.

       Moreover, on its face, the Proposed Order seeks to require Defendants to pay an

additional 7% on Track 1 settlements that have long been final. See Proposed Order ¶ 2(c)

(requiring Defendants to “withhold” the 7% assessment or “self-fund an additional equivalent

amount” for “all cases or claims as to which a settlement is entered into, or a settlement or




                                                 10
Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 11 of 17. PageID #: 491892



judgment was or is paid, from and after October 20, 2019”) (emphasis added). Certain

Defendants paid over $200 million in cash and product to the Track 1 plaintiffs after October 20,

2019. Defendants cannot “withhold” money that has already been paid. And the PEC cannot

use the common benefit doctrine to compel Defendants to pay an unanticipated, multimillion-

dollar premium on settlements that have already been completed and paid.

II.    The Proposed Order Violates Basic Principles of Comity and Federalism.

       There are hundreds of opioid-related cases pending in state courts, including many of

those brought by State Attorneys General. In overseeing those cases, state courts may be called

upon to enter judgment regarding fees. Moreover, the global settlement structure that has been

the subject of negotiations would be embodied in a consent judgment in the courts of each

settling State, regardless of whether that State has brought suit. Entry of the Proposed Order

would interfere with those state-court judgments in violation of basic principles of comity and

federalism.

       The Supreme Court has repeatedly required federal courts to maintain “a proper respect

for state functions,” and it has prohibited federal court action that “unduly interfere[s] with the

legitimate activities of the States.” Juidice v. Vail, 430 U.S. 327, 334, 336 (1977) (quoting

Younger v. Harris, 401 U.S. 37, 44 (1971)); see also Huffman v. Pursue, Ltd., 420 U.S. 592, 603

(1975) (“The seriousness of federal judicial interference with state civil functions has long been

recognized by this Court. We have consistently required that when federal courts are confronted

with requests for such relief, they should abide by standards of restraint that go well beyond

those of private equity jurisprudence.”).

       Federal courts invoke these principles to avoid imposing common benefit fees on state-

court resolutions. In Showa Denko, for example, the Fourth Circuit rejected a common benefit

proposal that “ha[d] the very real potential of interfering with discovery proceedings in state


                                                 11
Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 12 of 17. PageID #: 491893



court, raising questions of conflict with the policy of comity between federal and state courts

underlying Younger v. Harris.” 953 F.2d at 166. Likewise, in Zyprexa, the MDL court declined

to assess fees on state resolutions, recognizing that—even if “much of the work performed” by

the plaintiffs’ steering committee “will benefit state plaintiffs”—“[p]rinciples of comity and

respect for the state courts’ supervision of their own dockets and the attorneys before them lead

to the conclusion that such compulsion would be inappropriate,” such that “assessing state cases”

with these costs “should, in the first instance, be left to state court judges.” In re Zyprexa Prod.

Liab. Litig., 467 F. Supp. 2d 256, 268–69 (E.D.N.Y. 2006).

       That is especially true where, as here, State Attorneys General have sued. In particular,

the Supreme Court has warned that “an offense to the State’s interest in . . . nuisance litigation is

likely to be every bit as great as it would be [in] a criminal proceeding.” Huffman, 420 U.S. at

604; see, e.g., Traughber v. Beauchane, 760 F.2d 673, 678 (6th Cir. 1985) (“That the state [is] a

party to the underlying action, even if by happenstance or coincidence, indicate[s] that vital state

interests [are] involved in the underlying state civil proceeding.”); cf. Franchise Tax Bd. of State

of Cal. v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 21 n.22 (1983) (“[I]t is perhaps

appropriate to note that considerations of comity make us reluctant to snatch cases which a State

has brought from the courts of that State, unless some clear rule demands it.”).

       That the PEC seeks to bind States without their consent, and to impose a financial

obligation on State recoveries, is further reason this Court lacks the power to enter the Proposed

Order. See Seminole Tribe v. Florida, 517 U.S. 44, 54 (1996); Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 98-99 (1984). Indeed, this Court has expressly and repeatedly

recognized its lack of jurisdiction over the State Attorneys General and their state-court




                                                 12
Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 13 of 17. PageID #: 491894



proceedings. See, e.g., Dkt. No. 94 at 1; Dkt. No. 111 at 1. Comity and federalism thus provide

additional bases to deny the PEC’s common benefit proposal.

III.   Plaintiffs’ Counsel Should Not Receive Billions of Dollars That Would Otherwise Be
       Used To Address the Opioid Crisis.

       Because this Court is already “very familiar with the factors that determine both the

propriety of awarding common benefit fees at all, and also how to arrive at the proper amount of

those awards,” Defendants do not rehash those factors here. Oral Sodium Phosphate Solution-

Based Prods Liab., 2010 WL 5058454, at *2; see Sulzer Hip Prothesis, 268 F. Supp. 2d at 921-

24. Nonetheless, it is clear that a 7% assessment is excessive.

       Although the PEC alleges that assessments “in the 7%-9% range are not uncommon in

contemporary MDLs,” Am. Mot. at 4, their own authorities make clear that the most common

fee assessed is 4%, with fees over 6% occurring only rarely. See William Rubenstein, On What

A “Common Benefit Fee” Is, Is Not, and Should Be, 3 Class Action Attorney Fee Digest 88 (2009).

       Moreover, “in ‘mega-cases’ in which large settlements or awards serve as the basis for

calculating a percentage, courts have often found considerably lower percentages of recovery to

be appropriate.” MANUAL FOR COMPLEX LITIGATION § 14.121. That is because “in many

instances the increase in recovery is merely a factor of the size of the class and has no direct

relationship to the efforts of counsel.” In re Prudential Ins. Co. of Am. Sales Practices Litig.,

148 F.3d 283, 339 (3d Cir. 1998) (alterations omitted); see, e.g., id. at 340 (6.7% assessment

remanded “for a more thorough examination and explication of the proper percentage . . . in light

of the magnitude of the recovery”); In re Zyprexa Prods. Liab. Litig., No. 1:04-md-01596, Dkt.

702 at 1 (E.D.N.Y. Aug. 25, 2006) (1% assessment on settlement over $1 billion).

       There is no justification for outsize fees in this “mega-case,” where the PEC seeks to tax

a large, open-ended group of opioid-related settlements or judgments, including unfiled cases,



                                                 13
Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 14 of 17. PageID #: 491895



anywhere in the nation. See, e.g., In re Long-Distance Telephone Serv. Fed. Excise Tax Refund

Litig., 751 F.3d 629, 635 (D.C. Cir. 2014) (denying common benefit fees in challenge to IRS

refund mechanism where “class of beneficiaries . . . [was] potentially massive” and “nearly

impossible to ascertain with any precision”); Geier, 372 F.3d at 790 (denying common benefit

fees in action forcing school desegregation because “the class of persons benefited . . . is not at

all small or manageable”); Southeast Legal Defense Grp. v. Adams, 657 F.2d 1118, 1123 (9th

Cir. 1981) (denying common benefit fees in action enjoining highway construction because “it

[was] inconceivable that the cost could be distributed in proportion to the benefits received”).

         Further, despite the PEC’s attempt to invoke this Court’s equity powers, the Proposed

Order would in fact be deeply inequitable. A common benefit fund is designed for redistribution

among attorneys, not piling on additional fees, as the PEC’s proposal would do. Stakeholders

both in and outside of the MDL have already made significant progress in settlement discussions

in the two years since the commencement of the MDL, and the Proposed Order would impede

the successful completion of those discussions. One “who seeks equity must do equity.” Mfrs’

Fin. Co. v. McKey, 294 U.S. 442, 449 (1935). This Court should therefore deny the PEC’s

attempt to redirect resources to its own pockets that could be used to abate the opioid crisis.3

         Defendants acknowledge that reasonable attorneys’ fees may be a part of a negotiated

resolution of these cases. But the PEC should not be permitted to impose an illegal, outsize

assessment. Entry of the Proposed Order would only privilege the plaintiffs’ lawyers over the

parties and threaten the potential for a true global resolution.


3
          The PEC’s attempt to divert abatement funds also fails under its own abatement cases. For example, in
People v. ConAgra Grocery Prods. Co., a case frequently cited by the PEC (and in which members of the PEC were
plaintiffs’ counsel), the court was clear that any “abatement fund” be used “solely to pay for the prospective removal
of the hazards,” such that “any funds that had not been utilized for that sole purpose by the end of the four-year
abatement period were to be returned to defendants.” 17 Cal. App. 5th 51, 133 (2017).



                                                         14
Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 15 of 17. PageID #: 491896



                                      CONCLUSION

       For the foregoing reasons, the PEC’s motion should be denied.

Dated: February 26, 2020
       New York, NY                               Respectfully submitted,

/s/ Geoffrey Hobart                               /s/ Elaine Golin
Geoffrey E. Hobart                                Elaine Golin
Mark H. Lynch                                     Kevin M. Jonke
Sonya D. Winner                                   51 W. 52nd Street
Christian J. Pistilli                             WACHTELL, LIPTON, ROSEN & KATZ
COVINGTON & BURLING LLP                           New York, NY 10019
One CityCenter                                    Tel.: (212) 403-1000
850 Tenth Street, NW                              Fax: (212) 403-2000
Washington, DC 20001                              EPGolin@wlrk.com
Tel.: (202) 662-5281                              KMJonke@wlrk.com
ghobart@cov.com
mlynch@cov.com                                    Enu Mainigi
swinner@cov.com                                   F. Lane Heard
cpistilli@cov.com                                 Steven M. Pyser
                                                  Ashley W. Hardin
Counsel for McKesson Corporation                  WILLIAMS & CONNOLLY LLP
                                                  725 Twelfth Street, N.W.
/s/ Robert A. Nicholas                            Washington, DC 20005
Robert A. Nicholas                                Tel.: (202) 434-5000
Shannon E. McClure                                Fax: (202) 434-5029
REED SMITH LLP                                    emainigi@wc.com
Three Logan Square                                lheard@wc.com
1717 Arch Street, Suite 3100                      spyser@wc.com
Philadelphia, PA 19103                            ahardin@wc.com
Tel.: (215) 851-8100
Fax: (215) 851-1420                               Counsel for Cardinal Health, Inc. and
rnicholas@reedsmith.com                           Cardinal Health 110, LLC
smcclure@reedsmith.com
                                                  /s/ Charles C. Lifland
Counsel for AmerisourceBergen Drug                Charles C. Lifland
Corporation and AmerisourceBergen                 Sabrina H. Strong
Corporation.                                      O’MELVENY & MYERS LLP
                                                  400 South Hope Street
                                                  Los Angeles, CA 90071
                                                  Tel.: (213) 430-6000
                                                  clifland@omm.com
                                                  sstrong@omm.com

                                                  Counsel for Johnson & Johnson; Janssen
                                                  Pharmaceuticals, Inc.; Ortho-McNeil-


                                             15
Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 16 of 17. PageID #: 491897



Janssen Pharmaceuticals, Inc. n/k/a Janssen   Warner Chilcott Company, LLC, Actavis
Pharmaceuticals, Inc.; and Janssen            South Atlantic LLC, Actavis Elizabeth LLC,
Pharmaceutica, Inc. n/k/a Janssen             Actavis Mid Atlantic LLC, Actavis Totowa
Pharmaceuticals, Inc.                         LLC, Actavis Kadian LLC, Actavis
                                              Laboratories UT, Inc. f/k/a Watson
/s/ James W. Matthews                         Laboratories, Inc.-Salt Lake City, and
James W. Matthews                             Actavis Laboratories FL, Inc., and f/k/a
Katy E. Koski                                 Watson Laboratories, Inc.-Florida
Ana M. Francisco
FOLEY & LARDNER LLP                           /s/ Daniel G. Jarcho
111 Huntington Avenue                         Daniel G. Jarcho (D.C. Bar No. 391837)
Boston, MA 02199                              ALSTON & BIRD LLP
Tel.: (617) 342-4000                          950 F Street NW
Fax: (617) 342-4001                           Washington, DC 20004
jmatthews@foley.com                           Tel.: (202) 239-3254
kkoski@foley.com                              daniel.jarcho@alston.com
afrancisco@foley.com
                                              Cari K. Dawson (GA Bar No. 213490)
Counsel for Anda, Inc.                        Jenny A. Hergenrother
                                              GA Bar No. 447183
/s/ Timothy D. Johnson                        ALSTON & BIRD LLP
Timothy D. Johnson (OH No. 0006686)           1201 West Peachtree Street NW
CAVITCH, FAMILO & DURKIN CO. LPA              Atlanta, GA 30309
1300 East Ninth Street – 20th Floor           Tel.: (404) 881-7000
Cleveland, Ohio 44114                         cari.dawson@alston.com
Tel.: (216) 621-7860                          jenny.hergenrother@alston.com
Fax: (216) 621-3415
tjohnson@cavitch.com                          Counsel for Noramco, Inc.

Counsel for Discount Drug Mart, Inc.          /s/ John P. McDonald
                                              John P. McDonald
/s/ Eric W. Sitarchuk           .             C. Scott Jones
                                              Lauren M. Fincher
Eric W. Sitarchuk                             Brandan J. Montminy
Rebecca J. Hillyer                            LOCKE LORD LLP
MORGAN, LEWIS & BOCKIUS LLP                   2200 Ross Avenue, Suite 2800
1701 Market Street                            Dallas, TX 75201
Philadelphia, PA 19103-2921                   Tel.: (214) 740-8000
Tel.: (215) 963-5000                          Fax: (214) 756-8758
                                              jpmcdonald@lockelord.com
eric.sitarchuk@morganlewis.com
                                              sjones@lockelord.com
rebecca.hillyer@morganlewis.com               lfincher@lockelord.com
                                              brandan.montminy@lockelord.com
Counsel for Cephalon, Inc., Teva
Pharmaceuticals USA, Inc., Watson             Counsel for Henry Schein, Inc. and Henry
Laboratories, Inc., Actavis LLC, Actavis      Schein Medical Systems, Inc.
Pharma, Inc. f/k/a Watson Pharma, Inc.,
Case: 1:17-md-02804-DAP Doc #: 3186 Filed: 02/26/20 17 of 17. PageID #: 491898



/s/ John J. Haggerty                   .    /s/ Brien O’Connor                        .
John J. Haggerty                            Brien T. O’Connor
FOX ROTHSCHILD LLP                          Andrew J. O’Connor
2700 Kelly Road, Suite 300                  ROPES & GRAY LLP
Warrington, PA 18976-3624                   Prudential Tower
Tel.: (215) 345-7500                        800 Boylston Street
Fax: (215) 345-7507                         Boston, MA 02199-3600
jhaggerty@foxrothschild.com                 Tel.: (617) 235-4650
                                            brien.o’connor@ropesgray.com
Counsel for Prescription Supply Inc.        andrew.o’connor@ropesgray.com

/s/ Jonathan L. Stern                  .    Counsel for Mallinckrodt LLC, SpecGx
Jonathan L. Stern                           LLC, and specially appearing for
ARNOLD & PORTER KAYE                        Mallinckrodt plc*
SCHOLER LLP
601 Massachusetts Avenue NW
Washington, DC 20001
Tel.: (202) 942-5000
Jonathan.Stern@arnoldporter.com

Counsel for Endo Health Solutions Inc.,
Endo Pharmaceuticals Inc., Par
Pharmaceutical, Inc., and Par
Pharmaceutical Companies, Inc.

/s/ William E. Padgett
William E. Padgett (IN No. 18819-49)
Kathleen L. Matsoukas (IN No. 31833-49)
BARNES & THORNBURG LLP
11 South Meridian Street
Indianapolis, IN 46204
Tel.: (317) 236-1313
william.padgett@btlaw.com
kathleen.matsoukas@btlaw.com

Counsel for H. D. Smith, LLC, f/k/a H. D.
Smith Wholesale Drug Co.




                                            *
                                              Mallinckrodt plc is an Irish company and is
                                            not subject to and contests personal
                                            jurisdiction; it is specially appearing here
                                            and, thus, does not waive and expressly
                                            preserves its personal jurisdiction challenge.
